

	

		II

		109th CONGRESS

		1st Session

		S. 1157

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Crapo (for himself,

			 Mr. Reid, Mr.

			 Allard, Mr. Baucus,

			 Mr. Craig, and Mr. Ensign) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to treat gold, silver, platinum, and palladium, in either coin or bar form, in

		  the same manner as equities and mutual funds for purposes of the maximum

		  capital gains rate for individuals.

	

	

		1.Short titleThis Act may be cited as the

			 Fair Treatment for Precious Metals

			 Investors Act.

		2.Gold, silver,

			 platinum, and palladium treated in the same manner as stocks and bonds for

			 maximum capital gains rate for individuals

			(a)In

			 generalSection 1(h)(5) of

			 the Internal Revenue Code of 1986 (relating to definition of collectibles gain

			 and loss) is amended—

				(1)by striking (as defined in section

			 408(m) without regard to paragraph (3) thereof) in subparagraph (A),

			 and

				(2)by adding at the end the following new

			 subparagraph:

					

						(C)CollectibleFor purposes of this paragraph, the term

				collectible has the meaning given such term by section 408(m),

				except that in applying paragraph (3)(B) thereof the determination of whether

				any bullion is excluded from treatment as a collectible shall be made without

				regard to the person who is in physical possession of the

				bullion.

						.

				(b)Effective

			 dateThe amendments made by

			 subsection (a) shall apply to taxable years beginning after December 31,

			 2004.

			

